1 Reporter's note: For decision on motion for judgment on pleadings, see post, 588.
This cause came on to be heard upon the demurrer of the relator to the second defense of the respondent's answer and was argued by counsel. On consideration whereof it is ordered and adjudged that said demurrer be, and the same hereby is, overruled for the reason that the same essential issues raised by the petition and the second defense of the answer herein were heretofore adjudicated in an action between the parties hereto instituted in the Court of Appeals, which rendered final judgment on demurrer and this court dismissed a petition in error which had not been filed within the period provided by law,2 which judgment of the Court of Appeals remains unreversed, unmodified and in full force and effect.
Thirty days are granted to relator to plead further.
Demurrer overruled.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
ZIMMERAIAN, J., not participating.
2 126 Ohio St. 599. *Page 333